Kruse, P. J. (dissenting):
I think the jury could find from the actual transaction, as disclosed by the written evidence and surrounding circumstances, that although the title was taken in the name of Farley, he held the title as agent for the plaintiff. The paper signed by Holley and Farley states that “ I [referring to Holley] have bought for sale by Theo. J. Farley, as my agent,” but does not state from whom he bought them. I *812think the natural inference is that it refers to the sale from the motor company, from whom the automobiles had just previously been bought. Holley knew that the motor company was the general distributor to the selling agents of cars such as these were; he knew that Farley was the selling agent. The fact that the sale was to Farley, and not to Holley directly, is not inconsistent with the claim that Holley was to be the real owner. Holley was to furnish the means for purchasing the automobiles and upon the face of the note was the primary debtor, and Farley agreed to store the cars at his garage and sell them as soon as possible for the account of Holley.
I think the jury were warranted in finding that Farley was acting as Holley’s agent in buying the cars from the motor company, or that he and Farley were partners, or at least jointly interested in .the joint venture of buying and selling these cars, dividing the profits between them as detailed by Holley. The mere fact that this agency was not disclosed to the defendant motor company does not take the case out of the rule which binds a principal with knowledge of the facts involved in a given transaction within the scope of the agency.
But even if there was no such agency, the condition that the title to the automobiles should remain in the motor company until paid for was good as between Farley and the motor company, and also as to Holley, unless he was a purchaser in good faith. The burden of proof was upon him to show that he was such pin-chaser (Cutler Mail Chute Co. v. Crawford, 167 App. Div. 246, 253) and was, as I think, a question of fact and properly submitted to the jury.
Holley contends that he did not know of this condition, but he is an interested party and the jury could disregard the credibility of his testimony upon that point. I think they could find otherwise from the circumstances. As has already been stated, Holley knew these cars; he knew that Farley was such agent. It is not unreasonable to assume that he knew the manner of dealing between Holley and the motor company; he knew that Farley needed funds to pay for the cars, and it was known to everybody connected with these transactions that these cars were made to sell to customers by the selling agent. It is obvious that if the conditional bill of sale was *813filed the cars could not be sold, which accounts for its not being filed.
While Farley produced a receipt acknowledging payment, the circumstances are such as to show that Holley knew they had not been paid for, because, as he himself testifies, he said to Farley: “ If you are going to get these cars as fast as this I don’t see any use in making out a note on each car. * * *
We might as well put the whole thing into one note.” The jury need not find that Holley had notice. A finding that he had failed to establish that fact was enough to defeat him. He must establish that he was a purchaser in good faith.
If I am right so far it does not seem to me that the exceptions to the charge complained of require a reversal, nor does it seem to me that the court erred in excluding plaintiff’s offer to show that Farley turned over to him the proceeds of the sale of the automobiles.
I, therefore, vote to affirm.
Judgment and order reversed and new trial granted, with costs to appellant to abide event.